This is a petition for certiorari. Since the identical issues for which review by certiorari is presently being sought will be considered in due course on appeal, the petition for certiorari is denied.
A stay of certain mortgage foreclosure proceedings entered on November 1, 1974 is to be considered as having been properly filed pursuant to Rule 8 and the stay is to remain in full force and effect pending the determination of petitioner’s appeal. The respondent’s motion to vacate the stay is denied.